COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS





GERALD WAYNE EVANS,

                            Appellant,

v.


THE STATE OF TEXAS,
 
                            Appellee.

                           

§
 
§
 
§
 
§
 
§
 
 § 


No. 08-10-00024-CR

Appeal from the

252nd District Court

of Jefferson County, Texas 

(TC# 08-04653)





MEMORANDUM  OPINION

            Appellant, Gerald Wayne Evans, appeals a judgment adjudicating guilt and revoking
community supervision for the offense of burglary of a habitation.  Tex.Pen.Code Ann. § 30.02
(Vernon 2003).  Appellant originally entered a plea of guilty to the charge of burglary of
habitation, and signed a written stipulation and waivers and consent to defer adjudication.  The
trial court admonished Appellant, and accepted his guilty plea.  Appellant was subsequently
placed on community supervision for a term of five years.  In September 2009, the State filed a
motion to revoke community supervision and adjudicate guilt.  Appellant admitted to violating
one of the conditions of his probation, and the trial court assessed punishment at nineteen years’
confinement.  We affirm.
            Appellant’s court-appointed counsel has filed a brief in which he has concluded that the
appeal is wholly frivolous and without merit.  The brief meets the requirements of Anders v.
California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493, reh. denied, 388 U.S. 924, 87 S. Ct.
2094, 18 L. Ed. 2d 1377 (1967), by presenting a professional evaluation of the record
demonstrating why, in effect, there are no arguable grounds to be advanced.  See High v. State,
573 S.W.2d 807 (Tex.Crim.App. 1978); Currie v. State, 516 S.W.2d 684 (Tex.Crim.App. 1974);
Jackson v. State, 485 S.W.2d 553 (Tex.Crim.App. 1972); Gainous v. State, 436 S.W.2d 137 
(Tex.Crim.App. 1969).  A copy of counsel’s brief has been delivered to Appellant, and Appellant
has been advised of his right to examine the appellate record and file a pro se brief.  No pro se
brief has been filed.
            The record reflects that Appellant was admonished of the consequences of his plea
pursuant to Tex.Code Crim.Proc.Ann. art. 26.13 (Vernon Supp. 2010), and Appellant made a
judicial confession admitting his guilt.
            We have carefully reviewed the record and counsel’s brief and agree that the appeal is
wholly frivolous and without merit.  Further, we find nothing in the record that might arguably
support the appeal.  A discussion of the contentions advanced in counsel’s brief would add
nothing to the jurisprudence of the state.
            The judgment is affirmed.

January 12, 2011
DAVID WELLINGTON CHEW, Chief Justice

Before Chew, C.J., McClure, and Rivera, JJ.

(Do Not Publish)